Exhibit 10.20

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

COMMON STOCK UNIT AGREEMENT

(SERIES A PREFERRED STOCK UNIT AGREEMENT, AS AMENDED)

ITC^DeltaCom, Inc., a Delaware corporation (the “Company”) has previously
granted              stock units relating to shares of its 8% Series A
Convertible Redeemable Preferred Stock, $.01 par value, to the individual named
below as holder pursuant to a Series A Preferred Stock Unit Agreement dated as
of December 23, 2005 (the “Preferred Stock Unit Agreement”). In connection with
the recapitalization of the Company effective as of July 31, 2007, the Company
hereby amends and replaces the Preferred Stock Unit Agreement with this
agreement and hereby converts the stock units described above into stock units
relating to shares of its common stock, $.01 par value (the “Stock”), subject to
the vesting conditions referred to in the attachment. Additional terms and
conditions of the grant are set forth in this cover sheet, in the attachment, in
the individual’s employment agreement, dated as of                      and as
amended as of                      (as further amended from time to time, the
“Employment Agreement”), and in the ITC^DeltaCom, Inc. Executive Stock Incentive
Plan (the “Plan”).

Grant Date:                                 

Name of Holder:                                

Holder’s Social Security Number:                                 

Number of Stock Units Covered by Grant:                                 

This Stock Unit grant is subject to all of the terms and conditions described in
this Agreement and in the Plan, a copy of which is available for your review on
the Company’s intranet or upon request to Human Resources. You should carefully
review the Plan, and agree that the Plan will control in the event any provision
of this Agreement should appear to be inconsistent with the terms of the Plan.

 

Company:  

 

        (Signature)         Title:  

 

     

Attachment

This is not a stock certificate or a negotiable instrument.

 

A-1



--------------------------------------------------------------------------------

Attachment

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

COMMON STOCK UNIT AGREEMENT

(SERIES A PREFERRED STOCK UNIT AGREEMENT, AS AMENDED)

 

Stock Unit Transferability

   This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (the “Stock
Units”). Your Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Stock Units
be made subject to execution, attachment or similar process.

Definitions

  

Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meanings set forth in the Plan. The following additional term has the
meaning provided below:

 

“Service” means service by you as an employee of the Company or one of its
Affiliates. A change in your position or duties will not result in interrupted
or terminated Service so long as you continue to be an employee of the Company
or one of its Affiliates.

Vesting

   You will vest in the Stock Units in accordance with the terms and conditions
contained in your Employment Agreement and the Plan. The resulting aggregate
number of vested Stock Units will be rounded down to the nearest whole number of
Stock Units. You may not vest in more than the number of Stock Units covered by
this grant. Delivery of Stock Pursuant to Vested Stock Units   

Delivery of the shares of Stock represented by your vested Stock Units will be
made in accordance with your deferral election attached hereto as Exhibit A,
which reflects the deferral election that was in place with respect to your
Preferred Stock Unit Agreement prior to its amendment.

 

You will have no further rights with regard to a Stock Unit once the share of
Stock relating to the Stock Unit has been delivered.

Forfeiture of Unvested Stock Units    Unvested Stock Units will be forfeited, if
at all, in accordance with the terms of the Plan and your Employment Agreement.
Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay in cash any withholding or

 

A-2



--------------------------------------------------------------------------------

   other taxes that may be due as a result of vesting in Stock Units or your
acquisition of Stock under this grant. In the event that the Company determines
that any federal, state, local or foreign tax or withholding payment is required
relating to this grant, the Company will have the right to: (i) require that you
make such payments to the Company; (ii) withhold such amounts from other
payments due to you from the Company or any Affiliate; or (iii) cause an
immediate forfeiture of shares of Stock represented by Stock Units granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due.

Retention Rights

   This Agreement does not give you the right to be retained by the Company (or
any Affiliates) in any capacity. The Company (and any Affiliate) reserve the
right to terminate your Service at any time and for any reason.

Stockholder Rights

   You do not have any of the rights of a stockholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, at the same time as the
Company’s payment of a cash dividend on outstanding Stock, a cash payment for
each Stock Unit that you hold as of the record date for such dividend equal to
the per-share dividend paid on the Stock.

Adjustments

   In the event of a Capitalization Change or Corporate Transaction, your Stock
Units will be adjusted, if at all, in accordance with the terms of the Plan.

Applicable Law

   This attachment (including the exhibit attached hereto) and its cover sheet
(collectively, this “Agreement”) will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

The Plan

   The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Plan and your Employment Agreement constitute the entire
understanding between you and the Company regarding this grant of Stock Units.
Any prior agreements, commitments or negotiations concerning this grant are
superseded.

 

A-3